Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.
Status of Claims
	Claims 1-20 were previously presented and are fully considered. All pending claims are
directed to a method.  These claims were previously allowed.
Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 07/30/2021.  One of the references, a two-page excerpt from the "Manual of Urban Wastewater Treatment and Recycling Process," was previously submitted but not considered due to other missing information.  Specifically, the IDS and file did not include a copy of the referenced 
After the RCE filing, Applicant submitted a communication, dated August 3, 2021, noting that a Chinese Office Action dated March 2, 2021 caused the listing of the noted reference and retracted the prior certification statement.  It appears, however, that Applicant still did not mention the relevant Chinese OA on the updated IDS, and did not submit a copy of the pertinent Chinese OA, although Examiner was able to locate the document on his own.
Please refer to the signed copy of the PTO-1449 form attached herewith.
Allowable Subject Matter
Claims 1-20 are allowed.  Claims 1 and 13 are interpreted as independent, although claim 13 requires the process of claim 1.
 The following is an examiner’s statement of reasons for allowance:  
The Office’s reason for allowance was given in the Notice of Allowance issued on May 20, 2021.  With respect to the new IDS, due to the similar claim 1 language, the closest references appear to be US20140360940 and US20150010458, each to Buri et al.  Examiner previously considered these references, although they were not listed on a Notice of References Cited.  In particular the ‘940 document is the publication for the S/N 14/366,060 application, which was the source of the prior double patenting rejections.
Since none of the references in Applicant's IDS submittal appear to fully address the claim limitations either singly or in combination, and no other new pertinent prior art was found, the prior allowance rationale remains relevant.

Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/